Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 09/08/2022
 is acknowledged.
	Claims 19-20 are withdrawn from consideration as being directed to a nonelected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021, 07/15/2021 contain 278 pages of references.  The examiner invites the applicant to point out the more relevant references.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4 lines 2-3, the phrase “greater than 100 Angstroms, greater than 1 nm, greater than 5 nm, between about 1nm and about 20 nm or about 1 nm and about 10 nm” is deemed indefinite as a narrow range with a broader range in the same claims is indefinite MPEP 2173.05(c).
	In claim 17 lines 2-4, the phrase “less than 800oC, … and 450oC” is deemed indefinite as a narrow range with a broader range in the same claims is indefinite MPEP 2173.05(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (2013/0109172).
Collins discloses a high temperature tungsten metallization process (title) in which a tungsten nitride intermediate layer is formed on an adhesion layer on a substrate followed by forming a tungsten bulk layer (abstract, Figure 1).  It is noted that tungsten is a transition metal and thus meets the claimed limitation.
Regarding claim 2, Collins teaches tungsten (abstract).
Regarding claim 3, Collins teaches tungsten (abstract), which is a Group 6 metal.
	Regarding claim 5, Collins teaches ALD (0014).
	Regarding claim 12, Collins teaches pulsed CVD (0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (2013/0109172).
Collins discloses a high temperature tungsten metallization process (title) in which a tungsten nitride intermediate layer is formed on an adhesion layer on a substrate followed by forming a tungsten bulk layer (abstract, Figure 1).  It is noted that tungsten is a transition metal and thus meets the claimed limitation.  However, the reference fails to teach the claimed thickness.
Collins teaches an intermediate layer from 5A to about 150A (0014), which overlaps the claimed range.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (2013/0109172) in view of Lee et al. (2009/0081866).  The reference fails to teach a nitrogen reactant.
Lee teaches the vapor deposition of tungsten (title) in which a tungsten nitride layer is deposited by an ALD process by pulsing a tungsten precursor and a nitrogen precursor (0037).  It would have been obvious to utilize a nitrogen precursor to form tungsten nitride in Collins with the expectation of success because Lee teaches of using a tungsten precursor and a nitrogen precursor to form tungsten nitride.
Regarding claim 7, Lee teaches tungsten hexafluoride (0037).
Regarding claim 8, Lee teaches a nitrogen precursor (0037).  It is noted that a carbon reactant is not required in claim 6.
Regarding claim 9, Lee teaches ammonia (0037).
Regarding claim 10, Lee teaches a nitrogen precursor (0037).  It is noted that a sulfur reactant is not required in claim 6.
Regarding claim 11, Collins teaches hydrogen as a reducing agent (0012).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (2013/0109172) in view of Tokuda (2019/0172839).  The reference fails to teach a molybdenum precursor.
Tokuda teaches a method for manufacturing a semiconductor device (title) in which ALD is used to form a tungsten metal film or a molybdenum metal film (claim 13, 14).  It would have been obvious to utilize a molybdenum film in Collins with the expectation of success because Tokuda teaches of using a tungsten or molybdenum film.
Regarding claim 14, Tokuda teaches molybdenum fluoride (claim 13).
Regarding claim 15, Tokuda teaches molybdenum fluoride (claim 13).
Regarding claim 16, Tokuda teaches molybdenum hexafluoride (0083).
Regarding claim 17, Collins teaches a temperature between 700 and 1000oC (0038).
Regarding claim 18, Collins teaches annealing (0019-0020).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/14/2022